Citation Nr: 1527598	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to contaminated drinking water at Camp Lejeune.

2.  Entitlement to service connection for tinea versicolor (claimed as rash, right side of arm pit), to include as due to contaminated drinking water at Camp Lejeune.

3.  Entitlement to an increased disability rating for pseudofolliculitis barbae and folliculitis of the scalp, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974 and from April 1976 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The June 2009 rating decision denied service connection for diabetes on a direct basis, as well as a presumptive basis due to herbicide exposure.  In August 2009, the Veteran filed a statement, which was accepted as a Notice of Disagreement, contending his diabetes was due to exposure to contaminated water at Camp Lejeune.  

The December 2009 rating decision denied service connection for diabetes due to contaminated water at Camp Lejeune; denied service connection for tinea versicolor; and denied an evaluation in excess of 30 percent for pseudofolliculitis barbae and folliculitis of the scalp.  Although the Veteran filed a statement in December 2009 disagreeing with only the increased rating decision, the RO treated the Veteran's statement as a Notice of Disagreement concerning all claims.  The RO furnished the Veteran a Statement of the Case in September 2011, and the Veteran filed a Substantive Appeal (VA Form 9) later in September 2011.  Supplemental Statements of the Case were furnished by the RO in April 2013 and July 2013.  

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's type II diabetes mellitus was not shown in service or within a year of discharge, may not be presumed to have been incurred as a result of herbicide exposure, and is not otherwise attributable to his service, to include in-service exposure to contaminated water at Camp Lejeune.

2.  The most probative evidence shows that the Veteran's tinea versicolor (claimed as rash, right side of arm pit) was not shown in service, and is not otherwise attributable to his service, to include in-service exposure to contaminated water at Camp Lejeune.

3.  For the entire period on appeal, the Veteran's pseudofolliculitis barbae and folliculitis of the scalp is predominately manifested by itching, soreness, discoloration of the skin, and flaking of the scalp; is treated with topical creams and shampoos; but involves less than 40 percent of the entire body or exposed areas affected and does not require systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection of type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection of tinea versicolor (claimed as rash, right side of arm pit) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).  
3.  The criteria for a disability rating in excess of 30 percent for pseudofolliculitis barbae and folliculitis of the scalp have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Codes 7899-7813, 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and (2) (West 2014).

In the present case, in February 2009 and October 2009 letters issued prior to the applicable decisions on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

In an August 2009 letter issued prior to the December 2009 decision on appeal, the Veteran was advised of what evidence is needed to substantiate his claim for a higher rating, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter advised the Veteran that the evidence must show that his service-connected condition has gotten worse.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, photographs, private medical records, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in August 2009, April 2011 (with a June 2011 addendum), and May 2013.  The Board finds these examination reports, along with the record as a whole, to be adequate.  The examiners reviewed the Veteran's claims file and/or interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted physical examinations.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination reports described the current severity of the Veteran's pseudofolliculitis barbae and folliculitis of the scalp in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that the Veteran's August 2009 VA examination was performed by a nurse practitioner.  In a December 2009 statement, the Veteran requested a new examination with a medical doctor.  He stated that he did not get a good examination because a nurse does not know what a medical doctor knows.  An adequate VA examiner is one who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that VA satisfied its duty to assist in a case where a nurse practitioner performed the VA examination, as a nurse practitioner is competent to provide medical evidence.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).     

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The VLJ stated the Veteran's claims and informed him of the multiple bases on which the claims were denied.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection and an increased rating and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the onset and symptoms of his diabetes and tinea versicolor, and explained why he felt his pseudofolliculitis barbae and folliculitis of the scalp had worsened and were not adequately compensated by the rating decision.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.
As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SERVICE CONNECTION

The Veteran is seeking service connection for type II diabetes mellitus and tinea versicolor (claimed as a rash on the right side of the arm pit) due to contaminated drinking water at Camp Lejeune.  The Board notes that the Veteran is a Vietnam era veteran; therefore, entitlement to service connection on a presumptive basis due to herbicide exposure also will be considered.

A.  Relevant Law and Regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 
Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, such as diabetes, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as diabetes.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2014).  

VA has acknowledged that persons residing or working at United States Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (revised January 28, 2013).

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 Revised (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  Id. at 6.

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodisplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 Revised (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In the case of such a veteran, service connection for certain disorders, including type II diabetes, will be presumed without a veteran showing a nexus between service and the condition.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d) (2014).


B.  Background

Service treatment records are negative for any complaints, diagnoses, or treatment of diabetes.  An October 1977 note shows the Veteran complained of pruritus times four days.  He had small lesions to the thighs, arms, and abdomen, with itching on the back.  The Veteran was diagnosed with scabies.  There is no note of a skin disorder of the right arm on the Veteran's February 1979 separation examination.

In April 1998, the Veteran had an isolated elevated blood glucose of 121 (normal 70 to 106).  Private medical records show the Veteran was diagnosed with new onset type II diabetes mellitus in September 2008.  Thereafter, VA records show ongoing care and treatment for diabetes.

The Veteran was afforded a VA examination of his skin in August 2009.  On examination, the Veteran had a hyperpigmented area on his right lateral chest wall measuring 25 by 8 centimeters (cms.) at the widest.  The area did not have central clearing.  The Veteran reported that the area flares up with heat and moisture.  The examiner diagnosed tinea versicolor of the trunk.  Immediately following the August 2009 examination, the Veteran submitted a statement contending that the rash on the right side of his arm pit itches just like his scalp and has discolored his skin.  The RO interpreted this statement as a new claim for the tinea versicolor.  In an additional August 2009 statement, the Veteran alleged that showering in the unfit water at Camp Lejeune may explain the new finding on his body. 

The Veteran was afforded a second VA examination in April 2011.  With respect to his diabetes, the examiner opined that the Veteran's diabetes is not related to his claimed exposure to contaminated water at Camp Lejeune.  The examiner's rationale was that the contaminated water has not been shown to cause type II diabetes.  With respect to his tinea versicolor, the examiner opined that the condition is resolved and, also, noted there is no mention or diagnosis of the tinea versicolor at the Veteran's last VA dermatology examination in January 2007.  In a June 2011 addendum opinion, the examiner noted that the Veteran did not complain of any rash under the arm pit during his April 2011 examination and opined that there is no clinical or objective data to suggest any tinea versicolor is related to Camp Lejeune contaminated water exposure.

There is no note of any tinea versicolor or rash to the Veteran's right arm pit in the Veteran's May 2013 VA dermatology examination or, other than the August 2009 finding, elsewhere in the record evidence.

At his April 2015 Board hearing, the Veteran testified that he first began having complications from diabetes and was diagnosed and began treatment for diabetes in 2010.  The Veteran also testified that he started having complications and was diagnosed with tinea versicolor in 2010.  He stated that he never received treatment for tinea versicolor on active duty.  He was not given any treatment for the tinea versicolor, except to be instructed to use Dove soap.  The Veteran reported that the Dove soap does not help, so he just lets the rash go.  The Veteran reported that the rash stays and it goes.  The Veteran also testified that he has no clue as to why he has the diabetes or the tinea versicolor, but to say they are due to contaminated water in service.

C.  Analysis for Diabetes 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for type II diabetes mellitus, including as due to exposure to contaminated water at Camp Lejeune and herbicides.  While the record substantiates that the Veteran has a current diagnosis of diabetes, there is no support for a finding that the diabetes began in service or within a year of discharge, or is otherwise related to his service. 

The service treatment records do not show, nor is it asserted, that the Veteran had diabetes during service or manifestations within one year of service.  Rather, the Veteran asserts that he was exposed during service to contaminated water at Camp Lejeune that resulted in his claimed diabetes.  The Veteran's DD 214 (Certificate of Release or Discharge) for his second period of enlistment shows active service from April 1976 to February 1979, and that the Veteran was discharged from Camp Lejeune.  The record does not include the precise time period that the Veteran was stationed at Camp Lejeune, where he worked, or whether he lived on base or not.  However, in an August 2009 statement, the Veteran reports that he was at Camp Lejeune about 18 months.

As discussed above, VA assumes any veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed to the full range of chemicals known to have contaminated the water there during this time period.  See VBA Training Letter 11-03 Revised (November 29, 2011).  Diabetes is not one of the diseases the NRC has identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  Id. at Appendix B.  As noted above, the list of 14 diseases is not an exhaustive list; however, the April 2011 VA examiner opined that exposure to contaminated water at Camp Lejeune has not been shown to cause type II diabetes.  Thus, the Board finds that service connection for diabetes due to contaminated water at Camp Lejeune is not warranted.

The Board acknowledges the Veteran has asserted that his diabetes is due to exposure to contaminated water at Camp Lejeune.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, diabetes can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran is not competent to determine the cause of his diabetes.  The Board finds further that the April 2011 opinion by the VA examiner is of greater probative value than the Veteran's lay contentions regarding the etiology of his diabetes.

The Veteran is a Vietnam era veteran and could be entitled to certain presumptions regarding herbicide exposure.  The Veteran's DD 214 for his first period of service shows that the Veteran did not have any foreign and/or sea service during that period.  While the Veteran's DD 214 for his second period of service shows the Veteran did have foreign and/or sea service during that period, the National Personnel Management Center failed to find evidence to substantiate any Vietnam service.  See April 2009 Request for Information (VA Form 21-3101).  In a July 2009 statement, the Veteran confirmed that he has never been to Vietnam.  Thus, the Board finds that that service connection for diabetes on a presumptive basis due to herbicide exposure is not warranted because the Veteran had no Vietnam service.

The Board acknowledges the Veteran's August 2009 statements that he knows chemicals were stored on most bases at Camp Pendleton and that his first duty station was there.  He also contends that for six weeks he drove trucks, some of which were used in Vietnam, and that some of them had a strong chemical smell.  While the Veteran is competent to state that he noticed a smell on some trucks, he is not competent to state that the smell was a chemical smell or was from Agent Orange or any other tactical herbicide as defined by 38 C.F.R. § 3.307(6)(i).  Because the Veteran has only made vague allegations that some chemicals were stored on Camp Pendleton and has not alleged any specific exposure to such chemicals, the Board finds there is no persuasive evidence that the Veteran was exposed to herbicides at Camp Pendleton. 

VA regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2014); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above, the Veteran does not claim that he developed diabetes during service or within a year of discharge from service.  The evidence of record clearly shows that the Veteran developed diabetes many years after discharge from service.  Consequently, the Veteran is not entitled to service connection for diabetes on a direct basis or on a presumptive basis for a chronic disability which developed within a year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (2014).
However, the Board also notes that since the Veteran's diabetes is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), service connection based on a continuity of symptomatology can potentially be warranted under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran had only one isolated elevated blood glucose reading in April 1998, almost two decades after discharge from service.  The medical evidence of record shows the onset of the Veteran's diabetes was in September 2008, another decade later.  Thus, service connection for diabetes on a theory of continuity of symptomatology under 38 C.F.R. § 3.309(b) is not warranted. 

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's diabetes was not present in service or for several decades thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service, including as due to exposure to contaminated water at Camp Lejeune or to herbicides.  Accordingly, service connection for diabetes is not warranted on any basis.  See 38 C.F.R. § 3.303 (2014).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C.  Analysis for Tinea Versicolor

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinea versicolor, claimed as a rash on the right side of the Veteran's arm pit.  The Board notes that the April 2011 and May 2013 examiners did not find evidence of the Veteran's tinea versicolor diagnosed at the Veteran's August 2009 examination.  However, the requirement of a "present disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the requirement of a present disability is satisfied in the present case.

Service treatment records show that the Veteran was treated for one episode of scabies on his arms, but there is no note of a skin disorder of the right arm on the Veteran's February 1979 separation examination.  In addition, the Veteran characterized his tinea versicolor as a new disorder in his August 2009 statement.  
Thus, the evidence does not show, nor is it asserted, that the Veteran had tinea versicolor of the right arm pit during service.

The Veteran again asserts that he was exposed during service to contaminated water at Camp Lejeune that resulted in his claimed tinea versicolor of the right arm pit.  The record evidence does not support the Veteran's assertions of an etiological link between the tinea versicolor and exposure to contaminated water at Camp Lejeune.  It shows instead that tinea versicolor is not among the 14 diseases the NRC has identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See VBA Training Letter 11-03 Revised (November 29, 2011), Appendix B.  Importantly, the NRC has not identified any skin or rash disorder that has been associated with TCE, PCE, or a solvent mixture exposure.  In addition, the April 2011 examiner opined in a June 2011 addendum opinion that there is no clinical or objective data to suggest any tinea versicolor is related to Camp Lejeune contaminated water exposure.  Thus, the Board finds that service connection for tinea versicolor due to contaminated water at Camp Lejeune is not warranted. 

The Board again acknowledges that the Veteran has asserted that his tinea versicolor is due to exposure to contaminated water at Camp Lejeune.  However, for the reasons discussed above, the Board finds that the Veteran is not competent to provide a medical opinion or to determine the cause of his tinea versicolor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the June 2011 addendum opinion by the VA examiner to be of greater probative value than the Veteran's lay contentions regarding the etiology of his tinea versicolor.
As noted above, service connection on a presumptive basis due to herbicide exposure is not warranted because the Veteran had no Vietnam service.  In addition, tinea versicolor is not one of the diseases presumed from herbicide exposure.  Finally, there is also no probative evidence that the Veteran was exposed to any herbicides in service.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's tinea versicolor, claimed as a rash on the right side of the Veteran's arm pit, was not present in service or for several decades thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service, including as due to exposure to contaminated water at Camp Lejeune or to herbicides.  Accordingly, service connection for tinea versicolor is not warranted on any basis.  See 38 C.F.R. § 3.303 (2014).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

III.  INCREASED RATING

The Veteran seeks an increased disability rating for pseudofolliculitis barbae and folliculitis of the scalp that is currently evaluated as 30 percent disabling.  The Board notes that "barbae" means pertaining to the beard.  See Dorland's Illustrated Medical Dictionary 199 (32nd ed. 2012). 

A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The Veteran contends that he is entitled to a higher disability rating for his skin disability.  The Veteran's primary contention is that scarring on his face and neck, that he alleges has been caused by the pseudofolliculitis barbae, has not been considered in the rating evaluation.  

The Veteran is currently assigned a 30 percent disability rating for his skin disability under Diagnostic Code 7899-7813.  There is no diagnostic code corresponding to pseudofolliculitis barbae and folliculitis of the scalp disabilities in VA's Rating Schedule.  When an unlisted disability is encountered, it is permissible to rate the disability under the diagnostic code for a closely related disease or injury, by analogy.  See 38 C.F.R. § 4.20 (2014).  To determine whether a diagnostic code listing is analogous to a claimant's disability, VA should consider (1) the functions affected by the disability, (2) the location of the disability, and (3) the similarity of the symptoms of each disability. Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 7899 refers to an unlisted disability of the skin.  Diagnostic Code 7813 contemplates disability due to dermatophytosis and directs that disabilities be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 , Diagnostic Code 7813 (2014) (emphasis added). 

In this case, the Board finds that the overall manifestations of the Veteran's service-connected pseudofolliculitis barbae and folliculitis of the scalp most closely approximate dermatitis.  Thus, the rating criteria applied by the RO (i.e., Diagnostic Code 7806 for dermatitis or eczema) are appropriate.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20 , 4.21 (2012).  As discussed more fully below, the Board can identify no more appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's skin disability under Diagnostic Code 7806. 

Under Diagnostic Code 7806, a 10 percent disability rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; where there was constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 , Diagnostic Code 7806 (2014).

B.  Background

The Veteran filed this claim for an increased rating for his skin disability in July 2009.  The Veteran's last treatment for the skin disability prior to filing this claim was with VA in January 2007. 

The Veteran was afforded a VA examination in August 2009.  The Veteran reported that his scalp itches, flakes, and gets sore at times.  The Veteran was not using any medication for his scalp.  He reported that he has not missed any work days in the past year because of the disability.  On examination, the examiner noted slight areas of hyperpigmentation.  There was no evidence of folliculitis to his scalp.  The examiner found there were no clinical or objective findings to support the diagnoses of pseudofolliculitis barbae or folliculitis of the scalp.

The Veteran was afforded a second VA examination in April 2011 for his pseudofolliculitis barbae.  The Veteran complained of residual scarring of the chin area and back of the neck, and stated that the scars are intermittently painful.  He also complained of itching, soreness, and irritation.  The course of the condition was constant.  The Veteran reported that he uses no medication.  On examination, the skin around the chin and back of the neck was intact and with no lesions.  There were residuals of hyperpigmented scarring of the chin and back of neck, and slightly raised papules that were slightly tender to touch.  The diagnosis was that the Veteran's pseudofolliculitis barbae covered 20 percent of exposed skin and one percent of the entire body, with residual scarring of the same area.

The Veteran was afforded a third VA examination in May 2013.  The Veteran again complained of residual scarring of the chin and back of the neck.  He reported being on topical medications, but that nothing really helps.  The examiner found that the Veteran's scars were due to the Veteran's folliculitis barbae.  The scars were not painful or unstable.  There were numerous "pitted or pin pointed" scars and hyperpigmented papules noted of the bearded region, cheeks, chin, and neck, covering approximately 20 percent of the head/neck-exposed area and less than five percent of the total body.  No scars or current lesions were noted on the scalp.  The surface contour of the scars depressed on palpation.  The examiner found there was no scar adherence to underlying tissue; underlying soft tissues missing; induration and inflexibility; abnormal texture; gross distortion or asymmetry of facial features or visible or palpable tissue loss; limitation of function due to the scars; benign or malignant skin neoplasms; or systemic manifestations.  The examiner found that neither the scars nor the skin disability impacts the Veteran's ability to work. 

In a January 2010 statement, the Veteran contended that 60 percent of his scalp and 80 percent of his face has permanent scarring, which has changed his whole appearance.  In a statement received in February 2010, the Veteran stated his problem is disfigurement to his face, scalp, and neck, especially behind his head and neck area.  He stated further that his neck is really dark from the scars.  In a June 2010 statement, the Veteran reported that, since his last evaluation in June 2002, his scarring has gotten worse.  He reported that he has chronic pain from the scarring, his scalp is now starting to crust and flake, and that the many bumps on his head and face are sore and often have pus coming from them.

In an April 2011 statement, the Veteran stated that his face is two different colors and that his face is a lot darker where his skin disease is.  He also stated that his face is sore from time to time.  In a June 2011 statement, the Veteran reported that the condition has increased from just his face and scalp to his neck and back area, and contended that it is now affecting more than 40 percent of the affected area.  He also stated that the condition affects his employment because he is forced to stop working and take extra breaks due to the irritation and burning that occurs when he is out in the sun working too long.

In a December 2012 statement, the Veteran reported that he has been prescribed and is using two topical ointments and a shampoo for his skin disability, and has seen no improvement in his skin or scarring. 

At his April 2015 Board hearing, the Veteran estimated that seven percent of his skin is affected by his folliculitis.  He stated he has painful scarring; that his folliculitis is itchy and sore all of the time and bleeds sometimes; and that he uses a shampoo and a cream for the itching and scratching. 

C.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the Veteran's pseudofolliculitis barbae and folliculitis of the scalp are appropriately rated as 30 percent disabling under Diagnostic Code 7806 for the entire period on appeal.  The medical evidence of record does not show that the Veteran's skin disability affects more than 40 percent of the Veteran's entire body or the exposed areas, or that the disability is treated by systemic therapy.  Thus, a rating at the next higher 60 percent evaluation (the maximum evaluation under this diagnostic code) is not warranted.

The Board acknowledges that the Veteran contends that more than 40 percent of exposed areas are affected by the Veteran's pseudofolliculitis barbae and folliculitis of the scalp.  The Veteran is generally competent to estimate the amount of exposed areas affected by the Veteran's pseudofolliculitis barbae and folliculitis of the scalp, as he can observe his skin through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, finds the more objective April 2011 and May 2013 examiners' findings to be more probative because they are trained to make such evaluations of the skin and are able to see all of the exposed areas.  The Veteran is not able to see, thus assess, much of his head and the back of his neck.
The Veteran appears to want a 30 percent rating under Diagnostic Code 7806 and an additional rating for his scars.  See the Veteran's October 2011 statement ("I am going to live with the evaluation of pseudofolliculitis barbae and folliculitis of the scalp evaluated 30%, but what about the scarring and the disfigurement to my face and scalp.").  However, the Board finds that a separate rating for the Veteran's scars is not contemplated by VA's Rating Schedule.

As noted above, the Veteran's skin disability has been rated under Diagnostic Code 7813, which directs that the Veteran's disability be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014) (emphasis added).  The option to elect alternative diagnostic codes pursuant to Diagnostic Code 7813 is an acknowledgment in the Rating Schedule that skin conditions often manifest with multiple symptoms, including rash, redness, bumps, itching, irritation or pain, skin discoloration, disfigurement, changes in skin texture, and scarring.  The Rating Schedule makes clear, however, that only one diagnostic code is to be selected for rating based on the predominant disability, and that multiple separate diagnostic codes are not to be selected for each particular symptom.

After reviewing all of the evidence of record, the Board finds that the Veteran's symptoms are predominantly consistent with dermatitis.  While the Veteran does indeed have numerous "pitted or pin pointed" scars of the bearded region, cheeks, chin, and neck due to his service-connected pseudofolliculitis barbae, the Board has reviewed the numerous photographs of record and notes that scarring is not apparent in them. Moreover, as discussed below, rating the Veteran based on his scarring would not entitle him to a higher evaluation.  

The Board has considered whether the diagnostic codes for scarring would entitle the Veteran to a higher evaluation.  Diagnostic Code 7800 is used for rating scars or disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement. A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2014).

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows:  scar 5 or more inches (ins.) (13 or more cms.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) ins. (39 sq. cms.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. ins. (39 sq. cms.); underlying soft tissue missing in an area exceeding six sq. ins. (39 sq. cms.); and, skin indurated and inflexible in an area exceeding six sq. ins. (39 sq. cms.).  Id. at Note 1.

The May 2013 VA examiner found there is no gross distortion or asymmetry of the  Veteran's facial features.  Of the eight characteristics of disfigurement, the Veteran was found to have surface contour of scar elevated or depressed on palpation and would meet the criteria for a 10 percent evaluation under this diagnostic code.  Hyperpigmentation in multiple areas was also found; thus, the Veteran arguably might meet a second characteristic if the area satisfies the criterion.  This would entitle the Veteran, at most, to a 30 percent evaluation under Diagnostic Code 7800.  

Diagnostic Codes 7801 and 7802 are not applicable, as they apply to scars not of the head, face, or neck.  Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  The May 2013 examiner found that the Veteran's scars are not painful or unstable; however, the Veteran has stated at times that his scars are painful.  Assuming for the sake of argument that the Veteran's scars are painful, which the Board is not conceding, the Veteran would only be entitled to the maximum 30 percent rating.  While the Veteran testified for the first time at his April 2015 Board hearing that his folliculitis bleeds "sometimes," the Board finds that this does not constitute "frequent loss of covering" as contemplated by the Rating Schedule for an additional 10 percent to be added to the evaluation.

Thus, none of the diagnostic codes for scars provides the Veteran with a rating of higher than his current 30 percent evaluation.  In addition, the Veteran's pseudofolliculitis barbae and folliculitis of the scalp has not been diagnosed with any of the disabilities contemplated by Diagnostic Codes 7815-7833.  Accordingly, a rating under these diagnostic codes also would not be appropriate.

D.  Other Considerations

The Board has considered whether the Veteran's pseudofolliculitis barbae and folliculitis of the scalp present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pseudofolliculitis barbae and folliculitis of the scalp with the established criteria found in the Rating Schedule.  As discussed in detail previously, the option to elect alternative diagnostic codes under Diagnostic Code 7813 has allowed the Board to consider all of the Veteran's reported symptoms, and to elect a diagnostic code that encompasses the Veteran's predominant disability.  The 30 percent rating criteria of Diagnostic Code 7806 fully addresses the extent and severity of the symptomatology of the Veteran's skin disability.  The Veteran has not described any exceptional or unusual features of his skin disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338- 39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 



ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to contaminated drinking water at Camp Lejeune, is denied.

Entitlement to service connection for tinea versicolor (claimed as rash, right side of arm pit), to include as due to contaminated drinking water at Camp Lejeune, is denied.

Entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae and folliculitis of the scalp is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


